PER CURIAM.
Ordered that said order of the special term of the supreme court, granted March 2, 1901, vacating and setting aside the report and award of the commissioners herein, be modified as follows: By directing that rehearing of said matter he had before George Talcott and Oscar F. Austin, two of the commissioners who joined in said report, and one other disinterested and competent freeholder, to be appointed by the court in the place of William J. McClusky, in compliance with section 3396 of the Code of Civil Procedure, and further modifying said order by striking out that part thereof which provides “that the testimony in said matter * * * be referred back to said commissioners for their correction and revision,” and, as thus modified, affirmed, with $10 costs and disbursements.